Title: From George Washington to Major Benjamin Tallmadge, 6 October 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Dr Sir
          Head Quarters West-point 6th Otbr 1779.
        
        I received last evening your letter of the 3d with its inclosure.
        In your first communication with C——, and you will make it as soon as possible, I shall want to be as perfectly ascertained ⟨as⟩ the nature of the inquiry will ad⟨mit—viz.—⟩The quantity and quality of the ⟨provisions⟩ in New-York—comprehending their whole stock—whether in magazines, or on ship-board. He will be particular as to the kind, and size of the works that are lately formed, or that may be erected—And at all times, keep his attention on the changes of situation or the new positions which may be taken by the enemy. He will tell me what new works are erected on Long-Island, besides those at Brooklyn—and what nature. I wish also to know where their shipping lyes, and if they appear to be taking measures, and what measures, for their security in case of a French ⟨fleet⟩’s entering the harbour. I am Dr Sir Your most obt Servt
        
          Go: Washington
        
      